Third District Court of Appeal
                              State of Florida

                        Opinion filed October 3, 2018.

                             ________________

                               No. 3D18-768
                        Lower Tribunal No. 04-29879
                            ________________


                              Luis La-Casse,
                                  Appellant,

                                        vs.

                           The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Luis La-Casse, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before ROTHENBERG, C.J., and FERNANDEZ and SCALES, JJ.

                        ON CONFESSION OF ERROR

     PER CURIAM.
      In La-Casse v. State, 223 So. 3d 1129, 1129 (Fla. 3d DCA 2017), this Court

reversed the trial court’s order precluding Luis La-Casse from filing any further

pro se post-conviction pleadings in lower court case number F04-29879, and

remanded for entry of a Show Cause Order “to provide La-Casse the opportunity

to demonstrate why an order precluding pro se filings should not be entered.” On

remand, on October 12, 2017, the trial court entered a Show Cause Order.

      In November 2017, La-Casse filed a timely response to the Show Cause

Order. La-Casse later filed an amended response. For reasons that are unclear in

the record, the trial court entered two separate orders “mooting” both La-Casse’s

response and amended response to the Show Cause Order. Indeed, the trial court

docket does not reflect that the trial court, on remand, ever issued an order

determining whether La-Casse should be precluded from further pro se filings in

lower court case number F04-29879.

      Based on the record before us and the State’s proper and commendable

confession of error that the trial court incorrectly mooted La-Casse’s responses to

the Show Cause Order, we reverse and remand for further proceedings. On

remand, the trial court should consider La-Casse’s amended response to the trial

court’s October 12, 2017 Show Cause Order, and adjudicate whether La-Casse

should be precluded from further pro se filings in lower case number F04-29879.

This Court expresses no opinion on that issue.



                                         2
Reversed and remanded.




                         3